Name: 97/369/EC: Commission Decision of 30 May 1997 amending Decision 89/471/EEC authorizing methods for grading pig carcases in Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agri-foodstuffs;  Europe;  animal product;  documentation
 Date Published: 1997-06-14

 Avis juridique important|31997D036997/369/EC: Commission Decision of 30 May 1997 amending Decision 89/471/EEC authorizing methods for grading pig carcases in Germany (Only the German text is authentic) Official Journal L 157 , 14/06/1997 P. 0016 - 0018COMMISSION DECISION of 30 May 1997 amending Decision 89/471/EEC authorizing methods for grading pig carcases in Germany (Only the German text is authentic) (97/369/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5 (2) thereof,Whereas the Commission, by Decision 89/471/EEC (3), as last amended by Decision 94/459/EC (4), has authorized different methods for grading pig carcases in Germany;Whereas the German Government has requested the Commission to authorize the use of a new method for grading pig carcases and the use of new formulae for calculating the lean meat content of carcases under the existing grading methods 'SSD 256` and 'ZP`; whereas the authorization of the new method should not be based on the national calibration procedure provided for in Article 1 (2) of Decision 89/471/EEC, but on the provisions laid down in Article 2 (3) of Regulation (EEC) No 3220/84 and in compliance with a maximum tolerated statistical error as defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (5), as amended by Regulation (EC) No 3127/94 (6), in order to allow the full use of the huge amount of information provided by this apparatus;Whereas, the information required pursuant to Article 3 of Regulation (EEC) No 2967/85 has been submitted; whereas evaluation of the request has shown the conditions for authorizing the said method of grading and the new formulae to be fulfilled;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 Decision 89/471/EEC is hereby amended as follows:1. the following Article is added:'Article 1aBy derogation of Article 1 (2) and (3), the apparatus termed "Fully automatic ultrasonic carcase grading (Autofom)" and the assessment method related hereto, details of which are given in Part III of the Annex, is hereby authorized.`;2. in part I of the Annex, the formula under point 2 is replaced by the following:'^y = 58,6688 - 0,82809 x1 + 0,18306 x2`;3. in part II of the Annex, the formula under point 2 is replaced by the following:>START OF GRAPHIC>'^y = 18,1543 + 80,82116S F+ 6,49918 - F + 68,07127 log S - 28,83531 - S`;>END OF GRAPHIC>4. Part III given in the Annex to this Decision is added to the Annex.Article 2 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 30 May 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 301, 20. 11. 1984, p. 1.(2) OJ No L 320, 22. 12. 1993, p. 5.(3) OJ No L 233, 10. 8. 1989, p. 30.(4) OJ No L 189, 23. 7. 1994, p. 86.(5) OJ No L 285, 25. 10. 1985, p. 39.(6) OJ No L 330, 21. 12. 1994, p. 43.ANNEX 'PART IIIFully automatic ultrasonic carcase grading (Autofom)1. Grading of pig carcases shall be carried out by means of the apparatus "Fully automatic ultrasonic carcase grading" (Autofom).2. The apparatus shall be equipped with 16 ultrasonic transducers, operating at 2 MHz (SFK Technology, K2KG - 67080) with a distance of 25 mm between each transducer.The ultrasonic data cover three major parts of the carcases and comprise fat thicknesses and muscle depth. The remaining parameters are related to the above parameters.The results of the measurements are converted into estimated lean meat content by means of a central data-processing unit.3. The lean meat content of the carcase shall be calculated according to the following formula:^y = 57,5151291 + 0,8717916 T01 + 0,7625082 T02 + 1,3110994 T03where:^y = the estimated lean meat in the carcaseT01, T02 and T03 = principal component variables, calculated on the basis of 127 individual measuring points.4. The description of the measurement points and the description of the statistical method are laid down in the German Protocol, Part II, submitted to the Commission under the terms of Article 3 (3) of Commission Regulation (EEC) No 2967/85.The formula shall be valid for carcases weighing between 50 and 120 kilograms.`